DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 1/4/2022 are currently pending. Claim(s) 19-20 is/are withdrawn, 1-18 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 1/4/2022 are acknowledged. Claim(s) 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20160376095 A1) in view of Tetsuya (WO 2018084302 A1). 

    PNG
    media_image1.png
    486
    792
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    690
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    249
    412
    media_image3.png
    Greyscale

Tetsuya teaches a similar system comprising a storage tank (10) to hold fluid. Tank comprises a stainless steel wetted PTFE. Tetsuya recognizes particulate impurities are found in the tank. The reference provides a pump (30) to control flow and generate a specific pressure to flow the filter. It would have been obvious to one of ordinary skill to incorporate the teachings of Tetsuya in Tanaka for the aforesaid advantages (p. 55-61). 
Regarding claim 2, Tanaka teaches further comprising: an extraction tube (140 connected to 116) having one end connected to the liquid passage port and another end extending to the bottom of the storage space [0031].

Regarding claim 4, Tetsuya teaches wherein the filtration device includes at least a first filter and a second filter, the first filter (i.e. 30) is located in between the second filter (32) and the liquid passage port, and the second filter is located in between the first filter and the circulation port (p. 55-61).
Regarding claim 5, Tetsuya teaches wherein the first filter and the second filter have pore sizes of 100 nm or less (p. 55-61).
Regarding claim 6, Tetsuya teaches wherein the pore size of the first filter is R1 and the pore size of the second filter is R2, and R1≥R2 (p. 55-61).
Regarding claim 7, Tetsuya teaches wherein the pore size of the first filter is R1 and the pore size of the second filter is R2, and R1>R2 (p. 55-61).
Regarding claim 8, Tetsuya teaches wherein the first filter and the second filter are made of fluororesin (PTFE) (p. 55-61).
Regarding claim 9, Tetsuya teaches wherein the first filter and the second filter are made of different materials (p. 55-61).
Regarding claim 10, Tetsuya teaches wherein a liquid contacting surface of the tank body is made of fluororesin (10 - Stainless steel wetted part coated with PTFE) (p. 55-61).
Regarding claims 11-12, the types of pump are extremely well-known in the art. It would have been obvious to one of ordinary skill to use one these pumps (such as a centrifugal pump) for the purpose of cost efficiency, common availability, and the ability to regulate flow (p. 55-61).

Regarding claim 14, Tanaka teaches wherein the tank body is a movable type tank body [0005] (figs. 2-3).
Regarding claim 15, Tanaka teaches wherein the tank body is a tank body of a lorry [0005] (figs. 2-3).
Regarding claim 16, as shown from the figures, Tanaka appears to exhibit the same ratio of a length of the return tube to a height of the tank body is in a range of 1:10 to 2:10. Further there is no specified criticality for these ranges and would have been would have matter of design choice.
Regarding claim 17, Tanaka teaches wherein the tank body further comprises a manhole (112) and an air hole (114) located on the top of the tank body.
Regarding claim 18, Tanaka teaches further comprising a support (150) and a wheel set (160) mounted at the bottom of the tank body, respectively being close to a front end and a rear end of the tank body, and configured to collaboratively support the tank body on the ground [0033] (fig. 3).

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777